Citation Nr: 1448610	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a thoracolumbar spine disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified (NOS), to include as secondary to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

At his Board hearing and in documents of record, the Veteran alleges that he injured his neck and back while serving in Germany in approximately 1986 when he was hit by a turret of another tank and was knocked off the tank he was standing on.  He contends that he has experienced a continuity of neck and back symptomatology since such time.  Additionally, as relevant to his claimed acquired psychiatric disorder, the Veteran alleges that such is the result of harsh in-service treatment by his superior officers.  In this regard, he indicated that they were always yelling at him, which made him feel upset and angry, and did not take his aforementioned tank injury seriously.  In the alternative, the Veteran claims that his service-connected bilateral hearing loss and tinnitus caused or aggravated his acquired psychiatric disorder in that such disorders cause him to lose sleep, become moody and isolating, and feel embarrassed at people's reaction to his difficulty hearing.  

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records relevant to all claims on appeal.  In this regard, the Veteran testified that he received treatment from the Denver, Colorado, VA facility, which includes the Colorado Springs and Alamosa outpatient clinics, and the Hot Springs, South Dakota VA facility, which includes the Scotts Bluff outpatient clinic, for his claimed disorders.  However, the most recent records contained in the file from such facilities are dated in April 2009 and August 2009, respectively.  Therefore, updated VA treatment records should be obtained on remand.

Additionally, at his hearing, the Veteran indicated that he began seeing a private physician, Dr. McMahon, in the 1990's for his claimed disorders.  While he was unclear on whether such records had previously been submitted to VA or were even available, a review of the record reveals that such have not yet been obtained.  Moreover, the record reflects that the Veteran underwent at least 3 surgeries on his back and filed at least 2 Worker's Compensation claims for neck and/or back injuries after service.  No records regarding the Veteran's back surgeries or Worker's Compensation claims have been obtained.  Therefore, on remand, such records should be sought.

Furthermore, at his Board hearing, the Veteran stated that he had been denied Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, a remand is necessary to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.

Additionally, as relevant to his claimed back and neck disorders, the Veteran stated that he was placed on light duty or profile following the alleged tank injury.  As such, his service personnel records, which may reflect such restricted duty, should be obtained. 

The Board further finds that addendum opinions are necessary to decide the claims.  In regard, to the Veteran's neck and back disorders, he was afforded a VA examination in October 2009.  At such time, the examiner diagnosed degenerative joint disease of the cervical spine, and degenerative disc disease and degenerative joint disease of the thoracolumbar spine with history of three surgical procedures.  He noted that the Veteran's service treatment records reflected that he sought treatment for complaints of neck and low back pain in January 1980, June 1980, and twice in June 1986.  However, he ultimately opined that it was not at least as likely as not that such neck and back disorders were related to the Veteran's military service.  Additionally, as relevant to his back disorder, the examiner indicated that such was more likely due to post-service work-related injuries.  However, as the examiner did not address the Veteran's alleged in-service tank injury, as described above, the Board finds that an addendum opinion is necessary to decide the claims.

Additionally, as relevant to the Veteran's acquired psychiatric disorder, he was afforded a VA examination in September 2009.  At such time, the examiner diagnosed depressive disorder NOS and offered an opinion that such disorder was less likely as not permanently aggravated by the Veteran's hearing loss and/or tinnitus.  In this regard, he stated that, despite many complaints about his various conditions and life circumstances, the Veteran made no reference to any connection between his hearing loss and his unhappiness or symptoms of depression.  The examiner, however, acknowledged that the Veteran made one reference to tinnitus as contributing to sleep loss.  He ultimately opined that it was far more likely that the Veteran's depression was attributable to his abusive childhood experiences and resulting development of difficulties, and/or chronic pain.  As the September 2009 VA examiner did not specifically address whether the Veteran's in-service treatment resulted in his acquired psychiatric disorder, or whether his bilateral hearing loss and/or tinnitus caused, rather than aggravated, such disorder, an addendum opinion is necessary.  Moreover, in offering such opinion, the examiner should review the Veteran's subsequent statements, to include those made at his August 2014 Board hearing, regarding how his bilateral hearing loss and tinnitus affect him.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's service personnel records should be obtained.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as 

provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to include records from Dr. McMahon from the 1990's, any Worker's Compensation records, and any surgical records pertaining to his back.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those mentioned in the preceding sentence as well as VA treatment records from the Denver and Black Hills VA facilities, and their associated outpatient clinics, dated from April 2009 and August 2009, respectively.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding treatment records, return the record to the VA examiner who conducted the Veteran's October 2009 spine examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2009 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the Veteran's written statements and Board testimony regarding his alleged neck and back injury while he was serving in Germany in approximately 1986 when he was hit by a turret of another tank and was knocked off the tank he was standing on, the examiner should offer an opinion as to whether it is at least as likely as not that his current neck and back disorders, diagnosed as degenerative joint disease of the cervical spine, and degenerative disc disease and degenerative joint disease of the thoracolumbar spine with history of three surgical procedures, are related to such in-service injury.  

In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorders at issue.  A rationale for the opinion offered should be provided.

5.  After obtaining any outstanding treatment records, return the record to the VA examiner who conducted the Veteran's September 2009 psychiatric examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2009 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the Veteran's written statements and Board testimony, the examiner should offer an opinion as to the following inquiries:

(A)  Is it at least as likely as not that the Veteran's acquired psychiatric disorder, diagnosed as depressive disorder NOS, is related to his military service, to include harsh in-service treatment by his superior officers.  In this regard, the Veteran alleges that they were always yelling at him, which made him feel upset and angry, and did not take his aforementioned tank injury seriously.

(B)   Is it at least as likely as not that the Veteran's acquired psychiatric disorder, diagnosed as depressive disorder NOS, is caused OR aggravated by his service-connected bilateral hearing loss and/or tinnitus, to include his allegation that such disorders cause him to lose sleep, become moody and isolating, and feel embarrassed at people's reaction to his difficulty hearing.  

In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

